DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Streijl (USPN 10,225,761) teaches an Internet of Things data transmission method, comprising: sending, by a terminal device, a first data request to a server, wherein the first data request instructs the server to continuously send a plurality of data packets, the first data request comprises a quantity N of data packets, that the terminal device is capable of continuously receiving, and a time interval for sending two consecutive data packets, where N is an integer greater than 1 [Col. 14, line 44 – Col. 16, line 19].
However, Streijl and other prior art do not teach continuously receiving, by the terminal device, N data packets from the server, wherein the N data packets comprise at least one non-confirmable Constrained Application Protocol (NON) data packet, a sending time interval between two consecutive data packets in the N data packets, and the at least one NON data packet indicates that sending a receiving response from the terminal device to the server is unnecessary.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Regarding claim 8, Streijl teaches an Internet of Things data transmission method, comprising: receiving, by a server, a first data request from a terminal device, wherein the first data request comprises a quantity N of data packets, that the terminal 
However, Streijl and other prior art do not teach continuously sending, by the server, N data packets to the terminal device based on the first data request, wherein the N data packets comprise at least one non-confirmable Constrained Application Protocol (NON) data packet, a sending time interval between two consecutive data packets in the N data packets, and the at least one NON data packet indicates that sending a receiving response from the terminal device to the server is unnecessary.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Regarding claim 14, Streijl teaches a terminal device, comprising a memory, one or more processors, and one or more programs, wherein the one or more programs are stored in the memory, and the processor is configured to execute the one or more programs, to perform an Internet of Things data transmission, and the processor is further configured to execute a method comprising: sending, a first data request to a server, wherein the first data request instructs the server to continuously send a plurality of data packets, the first data request comprises a quantity N of data packets, that the terminal device is capable of continuously receiving, and a time interval for sending two consecutive data packets, where N is an integer greater than 1 [Col. 14, line 44 – Col. 16, line 19]. 

Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukundan et al. (USPN 10,749,711) teaches identifying a network-traffic flow of a computer network.  A bandwidth is aggregated from a specified set of network links.  The load of traffic on the set of network links is balanced by sending successive packets.  A set of active-network links is identified in the set of specified multiple-network links.  An in-order data delivery is delivered with application persistence.
Jeong et al. (US-PGPUB 2014/0105063) teaches increasing a duty cycle by increasing number of wake-up times during a period after a transmitting node transmits 
Xie (US-PGPUB 2018/0183719) teaches encapsulating a data stream to be transmitted into multiple packets.  The transmission of the packets is suspended according to a first condition.  The transmission of remaining packets is resumed according to a second condition.  The suspending and the resuming are repeated until the transmission of all the packets is completed.  The first condition is that the total number of the packets which have been transmitted continuously reaches a first threshold or a time period for continuously transmitting the packets reaches a second threshold.
Iizuka et al. (USPN 9,571,365) teaches receiving acknowledgment packets with identifier for identifying packet and information indicating selective acknowledgment.  The packet and information are transmitted from reception node receiving data packet transmitted from/to transmission node through network.  Data packet loss occurring in reception node is determined, when identifier and information in first acknowledgment packet are respectively matched with identifier and information in second acknowledgment packet received after first packet.
Agardh et al. (USPN 9,468,001) teaches listening to wireless transmission by an electronic device on a wireless communications channel.  A randomized delay period is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464